Exhibit 10.1

SEPARATION AGREEMENT

This Separation Agreement (this “Agreement”) is made and entered into as of
June 24, 2013 (the “Effective Date”), by and between Kenneth W. Robuck
(“Executive”) and Global Power Equipment Group Inc. (the “Company”). The Company
and Executive are sometimes collectively referred to herein as the Parties and
individually as a Party.

WHEREAS, Executive and the Company have determined to provide for the
termination of Executive’s employment with the Company on the terms and subject
to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties hereto agree as follows:

1. Termination of Employment.

(a) Resignation. As of July 1, 2013, Executive hereby resigns from his position
as Senior Vice President and President of the Services Division of the Company
and from any and all directorships and officer positions Executive may hold with
the Company’s affiliates. Executive hereby agrees to execute any and all
documentation to effectuate such resignations upon request by the Company, but
he shall be treated for all purposes as having so resigned on July 1, 2013,
regardless of when or whether he executes any such documentation. As used in
this Agreement, the term “affiliate” shall mean any entity controlled by,
controlling, or under common control with, the Company.

(b) Termination of Employment. Executive shall continue to serve as a full-time
employee of the Company from the Effective Date through July 31, 2013 (the
“Separation Date”) at his base salary level in effect as of the Effective Date,
and shall conscientiously and in good faith make efforts to facilitate the
successful transition of the individual who succeeds Executive and perform such
other duties as may from time-to-time be specified by the Chief Executive
Officer of the Company. In connection therewith, Executive shall make himself
available (by telephone or otherwise) at reasonable times during normal business
hours and on reasonable notice to provide such services. Effective as of the
Separation Date, Executive’s employment with the Company and its affiliates
shall terminate.

2. Accrued Benefits. The Company shall pay or provide to Executive the following
payments and benefits:

(a) Salary and Vacation Pay. On the Separation Date, the Company shall issue to
Executive his final paycheck, reflecting (i) his earned but unpaid base salary
through the Separation Date, and (ii) his accrued but unused vacation pay
through the Separation Date.

(b) Expense Reimbursements. The Company, within 30 calendar days after the
Separation Date, shall reimburse Executive for any and all reasonable business
expenses incurred by Executive in connection with the performance of his duties
prior to the Separation Date, which expenses shall be submitted by Executive to
the Company with supporting receipts and/or documentation no later than 15
calendar days after the Separation Date.



--------------------------------------------------------------------------------

3. Severance Benefits. In consideration of, and subject to and conditioned upon
Executive’s execution and non-revocation of the release attached as Exhibit A to
this Agreement (the “Release”) and as provided in Section 4 of this Agreement,
and provided that Executive has fully complied with his obligations set forth in
the Release and Sections 1, 5, 6, 9 and 10 of this Agreement, the Company shall
pay or provide to Executive the following payments and benefits, which Executive
acknowledges and agrees constitute adequate and valuable consideration, in and
of themselves, for the promises contained in this Agreement:

(a) Severance. The Company shall pay to Executive an amount equal to $477,800,
payable over the period commencing on the first payroll date that occurs after
the Release becomes effective and irrevocable in accordance with its terms, and
ending on March 12, 2014, in equal installments in accordance with the Company’s
normal payroll practices as they may exist from time to time.

(b) Attorneys’ Fees. The Company shall reimburse Executive for the reasonable
attorneys’ fees he incurred in connection with the negotiation, implementation,
and documentation of this Agreement and the Release, which reimbursement shall
be payable in a single lump sum no later than 45 calendar days after the
Separation Date, provided that (i) the Release described in Section 4 below
becomes effective and irrevocable in accordance with its terms within this
45-day period, (ii) Executive submits the reimbursement request to the Company
in writing, with supporting documentation, no later than 15 calendar days after
the Separation Date, and (iii) in no event shall the Company reimburse
attorneys’ fees in excess of $5,000.

4. Release of Claims. Executive agrees that, as a condition to Executive’s right
to receive the payments and benefits set forth in Section 3, within 21 calendar
days following the Separation Date (the “Release Period”), Executive shall
execute and deliver the Release to the Company. If Executive fails to execute
and deliver the Release to the Company during the Release Period, or if the
Release is revoked by Executive or otherwise does not become effective and
irrevocable in accordance with its terms, then Executive will not be entitled to
any payment or benefit under Section 3 of this Agreement.

5. Confidential Information.

(a) “Confidential Information” means information disclosed to Executive or known
by Executive as a result of employment by the Company and its affiliates, not
generally known to the trade or industry in which the Company or its affiliates
are engaged, about products, processes, technologies, machines, customers,
clients, employees, services and strategies of the Company and its affiliates,
including, but not limited to, inventions, research, development, manufacturing,
purchasing, financing, computer software, computer hardware, automated systems,
engineering, marketing, merchandising, selling, sales volumes or strategies,
number or location of sales representatives, names or significance of the
Company’s customers or clients or their employees or representatives,
preferences, needs or requirements, purchasing histories, or other customer or
client-specific information. “Work Product” means all inventions,

 

2



--------------------------------------------------------------------------------

drawings, improvements, developments, methods, processes, programs, designs and
all similar or related information which relates to the Company’s or any of its
affiliates’ actual or anticipated business or research and development or
existing or future products or services and which are conceived, developed,
contributed to or made by Executive (either solely or jointly with others) while
employed by or serving as a consultant to the Company or any of its affiliates.
The Parties acknowledge and agree that Confidential Information and Work Product
are, and shall continue to be, the property of the Company.

(b) Executive recognizes that the Confidential Information is of great value to
the Company, that the Company has legitimate business interests in protecting
its confidential information, and that the disclosure to anyone not authorized
to receive such information will cause immediate and irreparable injury to the
Company. Unless Executive first secures the Company’s written consent (which may
be withheld for any reason or no reason), Executive will not divulge, disclose,
use, copy, disseminate, lecture upon or publish Confidential Information.
Executive understands and agrees that the obligations not to disclose, use,
disseminate, lecture upon or publish Confidential Information shall continue
after termination of employment for any reason. Further, Executive will use his
best efforts and diligence to safeguard and to protect the Confidential
Information against disclosure, misuse, espionage, loss or theft.

(c) Executive agrees that upon the Separation Date, or at any other time that
the Company may request, for whatever reason, Executive shall deliver to the
Company all computer equipment or backup files of or relating to the Company or
its affiliates, all memoranda, correspondence, customer data, notes, plans,
records, reports, manuals, photographs, computer tapes and software and other
documents and data (and all copies thereof) relating to Confidential
Information, Work Product, or the business of the Company or its affiliates
which Executive has in his possession, custody or control. If the Company
requests, Executive (or his representative) agrees to provide written
confirmation that Executive has returned all such materials and perform all
actions requested by the Company to establish and confirm the Company’s
ownership of any Confidential Information and Work product (including, without
limitation, assignments, consents, powers of attorney and other instruments).

6. Non-compete, Non-solicitation.

(a) Executive agrees that during the “Protection Period” (as defined below),
Executive will not directly or indirectly (by himself or in association with any
individual or entity) own, operate, manage, control, be employed by, participate
in, consult with, advise, provide services for, or in any manner engage in any
business which competes in any way with the business of the Company and its
affiliates, which the Parties acknowledge includes the provision of power
generation equipment and modification and maintenance services for customers in
the domestic and international energy, power infrastructure or service
industries, or in any other business activity that the Company or its affiliates
is conducting, or has active plans to conduct, as of the Separation Date. This
restriction shall apply to any geographic area in which the Company, or any
affiliate for which Executive had any responsibilities during the term of his
employment, engaged in business, or had active plans to engage in business,
during the term of Executive’s employment. The restrictions contained herein
shall not prohibit Executive from being a passive owner of not more than 5% of
the outstanding stock of a corporation which is publicly traded, so long as
Executive has no active participation in the business of such corporation.

 

3



--------------------------------------------------------------------------------

(b) Executive agrees that during the Protection Period, Executive will not
directly or indirectly: (i) solicit or induce, or attempt to solicit or induce,
any employee, consultant or independent contractor of the Company or of any
affiliate to terminate his or her employment or relationship with the Company or
affiliate; (ii) hire any person who Executive knows was an employee, consultant
or independent contractor of the Company or of any affiliate during the last 6
months of Executive’s employment by the Company; or (iii) induce or attempt to
induce any customer, supplier, distributor, franchisee, licensee, or other
individual or entity that has any business relationship with the Company or any
of its affiliate to cease doing business with the Company or any of its
affiliates, or in any way interfere with the relationship between any such
customer, supplier, distributor, franchisee, licensee, or any other individual
or entity and the Company or any of its affiliates.

(c) To enable the Company to monitor Executive’s compliance with the obligations
imposed by this Agreement, Executive agrees to inform the Company, upon the
Separation Date, of the identity of any new employer and of Executive’s new job
title. Executive will continue to so inform the Company, in writing, any time
Executive changes employment during the Protection Period.

(d) In the event that any of these provisions are deemed invalid or
unenforceable under applicable law, that shall not affect the validity or
enforceability of the remaining provisions. To the extent any provision is
unenforceable because it is overbroad, that provision shall be limited to the
extent required by applicable law and enforced as so limited.

(e) Executive has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Section 6, and hereby acknowledges and agrees that the same are reasonable in
time and territory, are designed to eliminate competition that otherwise would
be unfair to the Company, do not stifle the inherent skill and experience of
Executive, would not operate as a bar to Executive’s sole means of support, are
fully required to protect the legitimate interests of the Company, and do not
confer a benefit upon the Company disproportionate to the detriment to
Executive.

(f) For purposes of this Section 6, the term “Protection Period” shall mean the
period commencing on the Effective Date and ending on the first anniversary of
the Separation Date, provided, however, that such period shall be extended by
any length of time during which Executive is in breach of the covenants
contained in this Section 6.

7. Remedies. Executive recognizes and affirms that in the event of his breach of
any provision of Sections 5 or 6 hereof, money damages would be inadequate and
the Company would have no adequate remedy at law. Accordingly, Executive agrees
that in the event of a breach or a threatened breach by Executive of any of the
provisions of Sections 5 or 6, the Company, in addition and supplementary to
other rights and remedies existing in its favor, may (a) apply to any court of
law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security), and (b) exercise
its rights hereunder to cease any

 

4



--------------------------------------------------------------------------------

further payments under Section 3 hereof. Executive understands and acknowledges
that the Company can bar him from disclosing or using Confidential Information,
bar him from accepting or continuing prohibited employment or rendering
prohibited services, or bar him from soliciting certain individuals and entities
for the periods specified in Sections 5 and 6 above. In the event that the
Company institutes legal action to enforce Sections 5 or 6 of this Agreement,
Executive agrees that the Company shall be entitled to recover from him its
costs of any action (including reasonable attorneys’ and expert fees and
expenses). Nothing in this Section 7 will be deemed to limit the Company’s
remedies at law or in equity for any breach by Executive of any of the
provisions of Sections 5 or 6 that may be pursued or availed of by the Company.

8. Employment Agreement and Equity Awards. Executive acknowledges that the
payments and arrangements contained in this Agreement shall constitute full and
complete satisfaction of any and all amounts properly due and owing to Executive
as a result of his employment with the Company and the termination thereof.
Executive agrees that, as of the Effective Date, this Agreement supersedes and
replaces the Employment Agreement, dated as of October 1, 2007, by and among the
Company, Williams Industrial Services Group, L.L.C. and Executive (the
“Employment Agreement”) and that the Company has no further obligations to
Executive under the terms of the Employment Agreement as of the Effective Date.
Executive also agrees that all outstanding restricted stock unit awards (and any
other equity-based awards) granted to Executive under the Company’s equity plans
(including without limitation any right to dividend equivalents) shall be
forfeited automatically without further action or notice as of the Separation
Date.

9. Company Policies.

(a) Compensation Recovery Policy. Executive acknowledges that he shall remain
subject to the provisions of the Company’s Compensation Recoupment Policy
Acknowledgement and Agreement and the related Compensation Recovery Policy (the
“Compensation Recovery Policy”), as in effect on the Effective Date, which
agreement and Compensation Recovery Policy shall survive and continue in full
force and effect notwithstanding the termination of Executive’s employment. The
Parties acknowledge that, on and after the Effective Date, the Company may not
amend or modify the Compensation Recovery Policy in a manner that adversely
affects Executive, unless the Company determines in good faith that such
amendment or modification is required in order to comply with applicable laws or
exchange listing requirements.

(b) Insider Trading Policy. Executive acknowledges that he shall remain subject
to the provisions of the Company’s Insider Trading and Securities Law Compliance
Policy, as in effect on the Effective Date (the “Insider Trading Policy”),
through the Separation Date. In addition, on and after the Separation Date:
(i) Executive acknowledges that he shall remain subject to the Insider Trading
Policy to the extent provided in the provisions of Section IX (Post Termination
Transactions) thereof, which provisions shall survive and continue in full force
and effect notwithstanding the termination of Executive’s employment, and
(ii) Executive agrees that during the period beginning on the Separation Date
and ending September 30, 2013, Executive, as well as his family members and
other members of his household, shall not engage in any transaction involving
the Company’s securities (including a stock plan transaction, or a gift, loan,
pledge, contribution to a trust, 401(k) transfer or any other transfer) without
first

 

5



--------------------------------------------------------------------------------

obtaining pre-clearance of the transaction from the Company’s General Counsel. A
request for pre-clearance should be submitted in writing to the Company’s
General Counsel in accordance with Section 11(h) below at least two business
days in advance of the proposed transaction. The General Counsel is under no
obligation to approve a trade submitted for pre-clearance and may determine not
to permit the trade.

10. Non-Disparagement. Executive agrees that he will not do or say anything that
could reasonably be expected to disparage or impact negatively the name or
reputation in the marketplace of the Company or any of its affiliates,
employees, officers, directors, stockholders, members, principals or assigns.
Subject to Executive’s continuing obligations to comply with Section 5 hereof as
provided herein, nothing in this Section 10 shall preclude Executive from
responding truthfully to any legal process or truthfully testifying in a legal
or regulatory proceeding, provided that, to the extent permitted by law,
Executive promptly informs the Company of any such obligation prior to
participating in any such proceedings. The Company likewise agrees that it will
not release any information or make any statements, and its officers and
directors shall not do or say anything that could reasonably be expected to
disparage or impact negatively the name or reputation in the marketplace of
Executive. Nothing herein shall preclude the Company or any of its affiliates,
employees, officers, directors, stockholders, members, principals or assigns
from responding truthfully to any legal process or truthfully testifying in a
legal or regulatory proceeding, provided that to the extent permitted by law,
the Company will promptly inform Executive in advance if it has reason to
believe such response or testimony will directly relate to Executive, or
preclude the Company from complying with applicable disclosure requirements.

11. Miscellaneous.

(a) Section 409A. The intent of the Parties is that payments and benefits under
this Agreement comply with Section 409A of the Code (“Section 409A”) or are
exempt therefrom and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. If Executive
notifies the Company (with specificity as to the reason therefor) that Executive
believes that any provision of this Agreement would cause Executive to incur any
additional tax or interest under Section 409A and the Company concurs with such
belief or the Company (without any obligation whatsoever to do so) independently
makes such determination, the Company shall, after consulting with Executive,
reform such provision in a manner that is economically neutral to the Company to
attempt to comply with Section 409A through good faith modifications to the
minimum extent reasonably appropriate to conform with Section 409A. The Parties
hereby acknowledge and agree that (i) the payments and benefits due to Executive
under Section 3 above are payable or provided on account of Executive’s
“separation from service” within the meaning of Section 409A, (ii) the payments
and benefits under this Agreement are intended to be treated as separate
payments for purposes of Section 409A, and (iii) Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code.
Notwithstanding any provision of this Agreement to the contrary, any payment
under this Agreement that is considered nonqualified deferred compensation
subject to Section 409A shall be paid no earlier than (1) the date that is six
months after the date of the Executive’s separation from service for any reason
other than death, or (2) the date of the Executive’s death. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

 

6



--------------------------------------------------------------------------------

(b) Withholding. The Company or its affiliates, as applicable, may withhold from
any amounts payable or benefits provided under this Agreement such Federal,
state, local, foreign or other taxes as shall be required to be withheld
pursuant to any applicable law or regulation. Notwithstanding the foregoing,
Executive shall be solely responsible and liable for the satisfaction of all
taxes, interest and penalties that may be imposed on Executive in connection
with this Agreement (including any taxes, interest and penalties under
Section 409A of the Code), and neither the Company nor its affiliates shall have
any obligation to indemnify or otherwise hold Executive harmless from any or all
of such taxes, interest or penalties.

(c) Severability. In construing this Agreement, if any portion of this Agreement
shall be found to be invalid or unenforceable, the remaining terms and
provisions of this Agreement shall be given effect to the maximum extent
permitted without considering the void, invalid or unenforceable provision.

(d) Successors. This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive’s surviving spouse, heirs, and
legal representatives. This Agreement shall inure to the benefit of and be
binding upon the Company and its affiliates, and their respective successors and
assigns. Except as provided in the next sentence, the Company may not assign
this Agreement or delegate any of its obligations hereunder without the prior
written consent of Executive. The Company, however, shall cause any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all or a substantial portion of its business and/or assets
to assume this Agreement expressly in writing and to expressly agree to perform
this Agreement immediately upon such succession in the same manner and to the
same extent that the Company would be required to perform it if no such
succession had taken place.

(e) Final and Entire Agreement; Amendment. This Agreement, together with the
Release, represents the final and entire agreement between the Parties with
respect to the subject matter hereof and supersedes all prior agreements,
negotiations and discussions between the Parties hereto and/or their respective
counsel with respect to the subject matter hereof. Any amendment to this
Agreement must be in writing, signed by duly authorized representatives of the
Parties, and stating the intent of the Parties to amend this Agreement.

(f) Representation By Counsel. Each of the Parties acknowledges that it or he
has had the opportunity to consult with legal counsel of its or his choice prior
to the execution of this Agreement and the Release. Without limiting the
generality of the foregoing, Executive acknowledges that he has had the
opportunity to consult with his own independent legal counsel to review this
Agreement for purposes of compliance with the requirements of Section 409A or an
exemption therefrom, and that he is relying solely on the advice of his
independent legal counsel for such purposes. Moreover, the Parties acknowledge
that they have participated jointly in the negotiation and drafting of this
Agreement and the Release. If any ambiguity or question of intent or
interpretation arises, this Agreement and the Release shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

 

7



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to conflict
of laws principles.

(h) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other Party or by registered or
certified mail, return receipt requested, postage prepaid, or by overnight
courier, addressed as follows:

If to Executive: at Executive’s most recent address on the records of the
Company;

If to the Company: Global Power Equipment Group Inc., 400 E. Las Colinas
Boulevard, Suite No. 400 Irving, TX 75039, Attention: General Counsel;

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective on
the date of delivery if delivered by hand, on the first business day following
the date of dispatch if delivered utilizing overnight courier, or three business
days after having been mailed, if sent by registered or certified mail.

(i) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

(Signatures are on the following page)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:   /s/ Melanie Barth Its:   Chief Human
Resources Officer EXECUTIVE /s/ Kenneth W. Robuck Kenneth W. Robuck

 

9



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

This General Release (this “Release”) is entered into by and between Kenneth W.
Robuck (the “Executive”) and Global Power Equipment Group Inc. (the “Company”)
effective as of the          day of August, 2013.

1. Employment Status. Executive’s employment with the Company and its affiliates
terminated effective as of July 31, 2013.

2. Payments and Benefits. Upon the effectiveness of the terms set forth herein,
the Company shall provide Executive with the benefits set forth in Section 3 of
the Separation Agreement between Executive and the Company dated as of June 24,
2013 (the “Separation Agreement”), upon the terms, and subject to the
conditions, of the Separation Agreement. Executive agrees that he is not
entitled to receive any additional payments as wages, vacation or bonuses except
as otherwise provided under Sections 2 and 3 of the Separation Agreement.

3. No Liability. This Release does not constitute an admission by the Company or
its affiliates or their respective officers, directors, partners, agents, or
employees, or by Executive, of any unlawful acts or of any violation of federal,
state or local laws.

4. Claims Released by Executive. In consideration of the payments and benefits
set forth in Section 3 of the Separation Agreement, Executive for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its subsidiaries, affiliates and their
respective successors and assigns (the “Global Power Group”) and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Global Power Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation,
(a) law or equity claims; (b) contract (express or implied) or tort claims;
(c) claims for wrongful discharge, retaliatory discharge, whistle blowing,
libel, slander, defamation, unpaid compensation, wage and hour violations,
intentional infliction of emotional distress, fraud, public policy contract or
tort, and implied covenant of good faith and fair dealing, whether based in
common law or any federal, state or local statute; (d) claims under or
associated with any of the Global Power Group’s equity compensation plans or
arrangements; (e) claims arising under any federal, state, or local laws of any
jurisdiction that prohibit age, sex, race, national origin, color, disability,
religion, veteran, military status, sexual orientation, or any other form of
discrimination, harassment, or retaliation (including without limitation under
the Age Discrimination in Employment Act of 1967 as amended by the Older Workers
Benefit Protection Act, Title VII of the Civil Rights Act of 1964 as amended by
the Civil Rights Act of 1991, the Equal Pay Act of 1962, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the
Uniformed Services

 

A-1



--------------------------------------------------------------------------------

Employment and Reemployment Rights Act of 1994, the Equal Pay Act, the Lilly
Ledbetter Fair Pay Act or any other foreign, federal, state or local law or
judicial decision); (f) claims arising under the Employee Retirement Income
Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Global Power Group or the separation of
Executive’s employment with the Global Power Group.

Without limiting the foregoing paragraph, Executive represents that he
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Global
Power Group as of the date he signs this Release. This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act. Executive acknowledges that as of the date he signs this Release, he may
have certain rights or claims under the Age Discrimination in Employment Act, 29
U.S.C. §626 and he voluntarily relinquishes any such rights or claims by signing
this Release.

Notwithstanding the foregoing provisions of this Section 4, nothing herein shall
release the Global Power Group from (i) any obligation under the Separation
Agreement, including without limitation Section 3 of the Separation Agreement;
(ii) any obligation to provide all benefit entitlements under any Company
benefit or welfare plan that were vested as of the Separation Date, including
under the Company’s 401(k) plan and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; and (iii) any rights or claims that
relate to events or circumstances that occur after the date that Executive
executes this Release. In addition, nothing in this Release is intended to
interfere with Executive’s right to file a charge with the Equal Employment
Opportunity Commission or any state or local human rights commission in
connection with any claim Executive believes he may have against the Releasees.
However, by executing this Release, Executive hereby waives the right to recover
any remuneration, damages, compensation or relief of any type whatsoever from
the Company in any proceeding that Executive may bring before the Equal
Employment Opportunity Commission or any similar state commission or in any
proceeding brought by the Equal Employment Opportunity Commission or any similar
state commission on Executive’s behalf.

5. Representations. Executive acknowledges and represents that, as an employee
of the Company and its affiliates, he has been obligated to, and has been given
the full and unfettered opportunity to, report timely to the Company any conduct
that would give rise to an allegation that the Company or any affiliate has
violated any laws applicable to its businesses or has engaged in conduct which
could otherwise be construed as inappropriate or unethical in any way, even if
such conduct is not, or does not appear to be, a violation of any law. Executive
acknowledges that a condition of the payment of the benefits under Section 3 of
this Agreement is his truthful and complete representation to the Company
regarding any such conduct, including but not limited to conduct regarding
compliance with the Company’s Code of Ethics, policies and procedures, and with
all laws and standards governing the Company’s business. Executive’s truthful
and complete representation, based on his thorough search of his knowledge and
memory, is as follows: Executive has not been directly or indirectly involved in
any such conduct; no one has asked or directed him to participate in any such
conduct; and Executive has no specific knowledge of any conduct by any other
person(s) that would give rise to an allegation that the Company or any
affiliate has violated any laws applicable to its businesses or has engaged in
conduct which could otherwise be construed as inappropriate or unethical in any
way.

 

A-2



--------------------------------------------------------------------------------

6. Bar. Executive acknowledges and agrees that if he should hereafter make any
claim or demand or commence or threaten to commence any action, claim or
proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 3 of the Separation Agreement.

7. Governing Law. This Release shall be governed by and construed in accordance
with the laws of the State of Georgia, without regard to conflicts of laws
principles.

8. Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he has been
advised by the Company to seek the advice of legal counsel before entering into
this Release. Executive acknowledges that he was given a period of 21 calendar
days within which to consider and execute this Release, and to the extent that
he executes this Release before the expiration of the 21-calendar-day period, he
does so knowingly and voluntarily and only after consulting his attorney.
Executive acknowledges and agrees that the promises made by the Global Power
Group hereunder represent substantial value over and above that to which
Executive would otherwise be entitled.

9. Revocation. Executive has a period of 7 calendar days following the execution
of this Release during which Executive may revoke this Release by delivering
written notice to the Company pursuant to Section 11(h) of the Separation
Agreement, and this Release shall not become effective or enforceable until such
revocation period has expired. Executive understands that if he revokes this
Agreement, it will be null and void in its entirety, and he will not be entitled
to any payments or benefits provided in this Release, including without
limitation under Section 2 of the Release.

10. Miscellaneous. This Release is the complete understanding between Executive
and the Global Power Group in respect of the subject matter of this Release and
supersedes all prior agreements relating to Executive’s employment with the
Global Power Group, except as specifically excluded by this Release. Executive
has not relied upon any representations, promises or agreements of any kind
except those set forth herein in signing this Release. In the event that any
provision of this Release should be held to be invalid or unenforceable, each
and all of the other provisions of this Release shall remain in full force and
effect. If any provision of this Release is found to be invalid or
unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law.
Executive agrees to execute such other documents and take such further actions
as reasonably may be required by the Global Power Group to carry out the
provisions of this Release.

11. Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which shall be deemed an original, but all of which taken together shall
constitute one original instrument.

(Signatures are on the following page)

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first set
forth above.

 

GLOBAL POWER EQUIPMENT GROUP INC. By:                             
                                                                    
Its:                                                                       
                            EXECUTIVE

 

Kenneth W. Robuck

 

A-4